Diefenderfer, J.,
The master refused to recommend a divorce on the theory that the evidence was insufficient.
*135After a careful consideration of the testimony in this case, the findings of the facts by the master are confirmed and the sole remaining question is whether or not under the law the evidence is sufficient.
It is undoubtedly a rule of policy not to enter a divorce on a confession alone, because it may be that such confession is false and made for the sole purpose of causing a divorce.
However, this case goes further in that defendant was found guilty in criminal court and such evidence is undoubtedly sufficient to make this the exception to the general rule.
The court found defendant guilty of rape in the instant case which includes adultery, and if respondent ever had any safeguards thrown around him, they were thrown around him in the criminal case. Respondent was given a fair trial in criminal court, also found guilty of rape which necessarily, as we stated before, included adultery and the court is of the opinion that the evidence is sufficient upon which a recommendation for a decree can be found: Provenson v. Provenson, 58 D. & C. 41.